ADVISORY ACTION ATTACHMENT
REQUEST OF RECONSIDERATION/OTHER
12.	The request of reconsideration has been considered but does NOT place the application in condition for allowance because:
Applicant's after-final arguments filed 3/10/2021 (hereafter the "Remarks") have been fully considered and are addressed below.

The Remarks summarize the rejection and teachings of Gong and Lee as applied by the Examiner (p. 2).
The Examiner’s position is detailed on pages 14-17 of the final Office action dated 11/10/2020, which includes a full analysis of the claims and rejections over the combination of Gong and Lee.

The Remarks argue Gong does not disclose or suggest selectively depleting leukocytes from a whole blood sample because the separation of white blood cells is not the same as selective depletion of white blood cells. The Remarks further argue Gong separates out white blood cells, lyses them and detects their DNA which is in contrast to the present claims that are directed to detecting HIV viral RNA in a blood sample from which leukocytes have been selectively depleted. The Remarks argue based on these differences, Gong does not teach the claimed leukoreduction filter. See pages 3-4.
The arguments have been fully considered but are not persuasive. The arguments are directed to the method of how Gong used their disclosed product and do 
In conclusion, Gong’s filter that causes “red cells to separate from white blood cells” in a blood sample is not structurally different from the claimed leukoreduction filter.

The Remarks argue one would not have combined the referenced teachings because there is no motivation to combine and modify the teachings. The Remarks argue Gong is related to a filter for analyzing cells captured by the filter and not for analyzing HIV viral load after or other nucleic acids after the sample passes through the filter. The Remarks conclude that one would not have been motivated to use the isothermal amplification reagents of Lee because Gong is only directed to analyzing nucleic acids of captured cells from the filter. See p. 4.
 The arguments have been fully considered but are not persuasive. The arguments are directed to the method of how Gong used his product and do not address any of structural features of the claimed kit that are absent from Gong. The In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Gong teaches reagents for amplification as a feature of the product and describes NASBA as one such amplification technique. Lee teaches the reagents needed for NASBA and why NASBA is advantageous over other amplification techniques (e.g. the use of a single container for reactions, does not require a thermocylcer, etc.). Thus, within the product of Gong one would have been motivated to include reagents for NASBA as a structural feature based on the advantages taught by Lee. Further, the modification has a reasonable expectation of success as Gong describes NASBA as one of the potential reactions to be performed in the product using the reagents provided within the product.

The Remarks argue Lane fails to cure the deficiencies of Gong and Lee regarding the selective depletion of leukocytes from a whole blood sample or a diluted whole blood sample (p. 4-5).
The arguments have been fully considered but are not persuasive. For the reasons provided above, the modified product of Gong in view of Lee is not structurally deficient in relation to the claimed product. It is reiterated that separating white blood 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634